Citation Nr: 0815949	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for dyshidrosis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for a disability 
manifested by leg cramps.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1953 to August 1957.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.  Specifically, in that decision, the RO, in 
pertinent part, denied service connection for dyshidrosis, 
post-traumatic stress disorder (PTSD), and a disability 
manifested by leg cramps.  

At a personal hearing conducted before the undersigned 
Veterans Law Judge (VLJ) at the RO in February 2008, the 
veteran presented testimony regarding these issues as well as 
a claim for service connection for anxiety.  See 2008 hearing 
transcript (2008 T.) at 28-29.  The most recent supplemental 
statements of the case (SSOCs) which were issued in July 2007 
and September 2006 include a discussion of the reasons for 
the denial of the veteran's anxiety claim.  Importantly, 
however, in the substantive appeal which was received at the 
RO in September 2005, the veteran specifically stated that he 
only wished to appeal the claims for service connection for 
dyshidrosis, PTSD, and a disability manifested by leg cramps.  

As the veteran did not perfect an appeal of the denial of 
service connection for anxiety, this matter is not in 
appellate status before the Board at this time.  His recent 
testimony may, however, be construed as a claim to reopen the 
previously denied issue of entitlement to service connection 
for an anxiety disorder.  This matter is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  

The claims for service connection for dyshidrosis and a 
disability manifested by leg cramps will be addressed in the 
REMAND portion below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has received diagnoses of PTSD.  

2.  The veteran did not engage in combat.  

3.  The veteran's claimed in-service stressors [which include 
witnessing the beheading of an Arab, the cutting off of a 
hand of a young boy who had been caught stealing, and the 
crashing of an airplane while he served in Tripoli, Libya in 
North Africa] are not corroborated by supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a March 2004 letter informed him of the 
requirements for his PTSD claim.  Both documents also 
notified him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to these issues but 
that he must provide enough information so that the agency 
could request the relevant records.  In addition, the letters 
informed him of his opportunity to submit "additional 
things," "additional information and evidence," and "any 
other evidence or information that . . . [he thought would] 
support . . . [his] claim."  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The letter was 
furnished to the veteran and his representative prior to the 
RO's initial denial of the PTSD claim in July 2004.  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Further, a March 2006 letter informed the veteran of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed below, the Board finds that the evidence 
of record does not support a grant of service connection for 
PTSD.  In light of the denial, no rating or effective date 
will be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the PTSD claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran, have 
been obtained and associated with his claims folder.  In this 
regard, the Board notes that, in March 2008, the veteran 
submitted to the RO records of treatment that he has recently 
received at the VA Medical Center (VAMC) in Loma Linda, 
California.  In the following month, the RO forwarded these 
documents directly to the Board without considering them in 
light of the veteran's appeal.  Because these reports 
illustrate current PTSD treatment without addressing the 
etiology of that disability (e.g., in-service stressors), the 
documents are essentially duplicative of evidence previously 
considered by the RO.  Consequently, the Board finds that a 
remand to accord the RO an opportunity to re-adjudicate the 
PTSD claim in light of this additional evidence is not 
necessary.  See 38 C.F.R. § 19.31 (2007) (which stipulates 
that the agency of original jurisdiction will furnish the 
appellant and his/her representative an SSOC upon receipt of 
additional pertinent evidence after a statement of the case 
or the most recent SSOC has been issued).  

Further, the Board acknowledges that the veteran has not been 
accorded a VA examination relevant to his PTSD claim.  As the 
Board will discuss in the following decision, however, 
competent evidence of record does not reflect the existence 
of verified in-service stressors.  Without such evidence, 
service connection for PTSD cannot be granted.  Consequently, 
the Board concludes that a remand to accord the veteran a VA 
examination pertinent to his PTSD claim is not necessary.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
of entitlement to service connection for PTSD, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

PTSD

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

According to post-service medical records, since October 
2003, the veteran has received treatment for a psychiatric 
condition variously characterized as PTSD, anxiety, and 
depression.  Despite the diagnoses of PTSD, however, all of 
the criteria of 38 C.F.R. § 3.304(f) have not been met.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, service personnel records do not 
indicate that the veteran engaged in combat; was awarded any 
decoration, medal, or badge indicative of involvement in 
combat; or received wounds as a result of action with enemy 
forces.  He had almost one-and-a-half years (between October 
1954 and March 1956) of foreign service in Libya, and his 
primary military occupational specialty was that of a radio 
intercept operator.  As such, his statements alone are not 
sufficient to establish the occurrence of the claimed 
stressor(s), and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  Thus, the primary issue in 
the present case is whether the veteran's reported in-service 
stressors can be corroborated.  This matter is an 
adjudicatory question involving both consideration of the 
facts as presented as well as the credibility of the evidence 
contained in the instant record.  

Throughout the current appeal, the veteran has maintained 
that, while serving in Tripoli, Libya in North Africa, he 
witnessed the beheading of an Arab, the cutting off of a hand 
of a young boy who had been caught stealing, and the crashing 
of an airplane.  See, e.g., 2008 T. at 4-5, 7-12.  

Significantly, available service records do not provide any 
evidence supportive of the occurrence of the veteran's 
purported in-service stressors.  For instance, no performance 
problems (or deficiencies), which may be indicative of the 
veteran's experience of stressful events, were noted.  

Included in the claims folder is a January 2005 statement in 
which another serviceman explained that, while serving at 
Wheeler Field in Tripoli, Libya in North Africa in 1957, he 
witnessed the beheading of an Arab.  In June 2007, the RO 
informed the veteran that, despite such information, the 
agency was unable to verify his purported in-service 
stressors.  The RO asked the veteran to provide verification 
(e.g., service personnel record or pertinent military 
documentation) that the fellow serviceman and author of the 
January 2005 statement served with him (the veteran) during 
the time that the event occurred.  In addition, the RO asked 
the veteran to provide more detailed information concerning 
his purported stressors [including, for instance, approximate 
dates (within a two month date range) and unit assignment(s) 
at the time of the event(s) as well as the geographical 
location where the event(s) took place].  

Approximately one week later, the veteran responded that he 
and the author of the January 2005 statement "were never 
stationed together" and that he (the veteran) had left Libya 
before the fellow serviceman had arrived.  The veteran 
explained that he was simply using this fellow serviceman's 
statement "to show that the incidents that . . . [he, the 
veteran, was] describing . . . [were] normal occurrence[s]."  

A review of the claims folder indicates that at no time 
during the current appeal has the veteran provided the 
requested specificity of his purported in-service stressors.  
In this regard, the Board notes that, at the February 2008 
personal hearing, the veteran testified that he could not 
remember the precise timing of his in-service stressors.  
2008 T. at 4.  The veteran's description of his purported 
in-service stressors, as currently contained in the claims 
folder, is insufficient for submission to the appropriate 
verification agency.  

As available evidence of record (including the service 
medical and personnel records) does not support any of the 
veteran's purported in-service stressors and as he has failed 
to provide specific information of his purported in-service 
stressors such that they could be verified, the Board finds 
that his claimed in-service stressors have not been 
corroborated.  In such circumstances, consideration of the 
third requirement for a grant of service connection for PTSD 
(concerning the existence of medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor) is not necessary.  38 C.F.R. § 3.304(f) (2007).  
See also, Reonal v. Brown, 5 Vet. App. 458 (1993) (in which 
the Court stipulated that a medical opinion based on an 
inaccurate factual premise is not probative).  The 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for dyshidrosis is denied.  

Service connection for PTSD is denied.  


REMAND

The report of the July 1957 separation examination notes that 
the veteran had leg cramps "due to [a] torn ligament in 
1957."  Post-service medical records reflect periodic 
treatment for lower extremity problems characterized as 
restless leg syndrome and chronic leg cramps.  At a June 2003 
VA outpatient treatment session, the veteran reported having 
recurrent leg cramps since service.  Also, a report of a 
December 2006 VA outpatient treatment session notes the 
veteran's "leg cramping from torn ligaments 50 years ago."  

Service medical records are negative for complaints of, 
treatment for, or findings of dyshidrosis.  The veteran was 
treated for athlete's foot in February 1956.  The separation 
examination conducted in July 1957 demonstrated that the 
veteran's skin was normal.  

A statement received at the RO in October 2003, from a 
private treating physician expressed his opinion that the 
veteran's dyshidrosis "was incorrectly diagnosed in the 
service as [a] fungal [infection]."  As the Board has noted 
in this decision, the veteran was treated for athlete's foot 
in February 1956.  

The veteran has not been accorded a VA examination pertinent 
to his claim for service connection for a disability 
manifested by leg cramps.  In light of the in-service, and 
post-service, episodes of treatment for leg cramps, the Board 
finds that a remand of this issue is necessary.  While 
dyshidrosis was not exhibited in service, a physician has 
indicated that the athlete's foot exhibited in service was 
actually an episode of dyshidrosis.  On remand, the veteran 
should be accorded pertinent VA examinations to determine the 
nature, extent, and etiology of any disability manifested by 
leg cramps and/or dyshidrosis that he may have.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) 
(West 2002); and 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The veteran should be scheduled for a 
pertinent VA examination to determine the 
nature, extent, and etiology of any 
disability manifested by leg cramps that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  

All pertinent pathology should be noted 
in the examination report.  For any 
disability manifested by leg cramps 
diagnosed, the examiner should express an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent 
probability or greater) that any such 
diagnosed disability had its clinical 
onset in service or is otherwise related 
to active service.  In answering this 
question, the examiner should address the 
July 1957 separation examination report 
notation that the veteran had leg cramps 
"due to [a] torn ligament in 1957."  

2.  The veteran should be scheduled for a 
pertinent VA examination to determine the 
nature, extent, and etiology of 
dyshidrosis.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  

If dyshidrosis is diagnosed, the examiner 
should express an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent probability or greater) that 
any such diagnosed disability had its 
clinical onset in service or is otherwise 
related to active service.  In answering 
this question, the examiner should 
address the February 1956 notation of 
athlete's foot, the July 1957 separation 
examination report reflecting normal 
skin, and the October 2003 private 
medical report indicating that 
dyshidrosis was incorrectly diagnosed in 
service as a fungal infection.  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
claim for service connection for a 
disability manifested by leg cramps.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


